Name: COMMISSION REGULATION (EC) No 2432/95 of 16 October 1995 on the issuing of export licences for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy;  foodstuff
 Date Published: nan

 17. 10 . 95 EN Official Journal of the European Communities No L 249/29 COMMISSION REGULATION (EC) No 2432/95 of 16 October 1995 on the issuing of export licences for products processed from fruit and vegetables of refunds without restriction in response to applications submitted since 13 October 1995 ; whereas a reducing factor should accordingly be applied to the quantities applied for on 13 October 1995, and applications for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected, HAS ADOPTED THIS REGULATION : Article 1 Export licences with advance fixing of the refund for preserved cherries for which applications are submitted on 13 October 1995 under Article 1 of Regulation (EC) No 1489/95 shall be issued for 19,77 % of the quantities applied for. Applications for export licences with advance fixing of refunds for the above product submitted after 13 October 1995 and before 25 October 1995 shall be rejected . Article 2 This Regulation shall enter into force on 17 October 1995. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1429/95 of 23 June 1995 on implementing rules for export refunds on products processed from fruit and vege ­ tables other than those granted for added sugars ('), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1489/95 (2) specifies the quantities which may be covered by applica ­ tions submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid ; Whereas Article 4 of Regulation (EC) No 1429/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted ; Whereas, in view of the information available to the Commission as of today, the quantity of 832 tonnes of preserved cherries in the Annex to Regulation (EC) No 1489/95, reduced or increased by the quantities referred to in Article 4 ( 1 ) of Regulation (EC) No 1429/95, would be exceeded if licences were issued with advanced fixing This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 141 , 24. 6. 1995, p . 32. P) OJ No L 145, 29 . 6. 1995, p . 75 .